UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 29, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-22182 PATRIOT SCIENTIFIC CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 84-1070278 (I.R.S. Employer Identification No.) 701 Palomar Airport Road, Suite170, Carlsbad, California (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code): (760) 547-2700 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YESx NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESx NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESo NO x On April 9, 2012, 405,948,183 shares of common stock, par value $0.00001 per share were outstanding. INDEX Page PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements Condensed consolidated Balance Sheets as of February 29, 2012 (unaudited) and May 31, 2011 3 Condensed consolidated Statements of Operations for the three and nine months ended February 29, 2012 and February 28, 2011 (unaudited) 4 Condensed consolidated Statements of Cash Flows for the nine months ended February 29, 2012 and February 28, 2011 (unaudited) 5 Notes to condensed consolidated Financial Statements (unaudited) 6-22 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23-36 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 36 ITEM 4. Controls and Procedures 36 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 37 ITEM 1A. Risk Factors 37 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 ITEM 3. Defaults Upon Senior Securities 38 ITEM 4. Mine Safety Disclosures 38 ITEM 5. Other Information 38 ITEM 6. Exhibits 38-39 SIGNATURES 40 2 PART I– FINANCIAL INFORMATION Item 1. Financial Statements Patriot Scientific Corporation Condensed Consolidated Balance Sheets February 29, 2012 May 31, 2011 ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Restricted cash and cash equivalents Current portion of marketable securities Accounts receivable - affiliated company - Prepaid income taxes - Prepaid expenses and other current assets Current assets of discontinued operations Total current assets Marketable securities, net of current portion - Property and equipment, net Other assets - Investment in affiliated company - Non-current assets of discontinued operations Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses and other Income taxes payable - Current liabilities of discontinued operations Total current liabilities Non-current liabilities of discontinued operations - Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.00001 par value; 5,000,000 shares authorized: none outstanding - - Common stock, $0.00001 par value: 600,000,000 shares authorized: 438,167,618 shares issued and 405,948,183 shares outstanding at February 29, 2012 and 438,167,618 shares issued and 407,526,799 shares outstanding at May 31, 2011 Additional paid-in capital Accumulated deficit ) ) Common stock held in treasury, at cost – 32,219,435 shares and 30,640,819 shares at February 29, 2012 and May 31, 2011,respectively ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to unaudited condensed consolidated financial statements 3 Patriot Scientific Corporation Consolidated Statements of Operations (Unaudited) Three Months Ended Nine Months Ended February 29, 2012 February 28, 2011 February 29, 2012 February 28, 2011 Operating expenses: Selling, general and administrative $ Total operating expenses Other income (expense): Interest and other income Interest expense - - - ) Recovery of loan loss - - Realized gain (loss) on sale of marketable securities - - ) Equity in earnings (loss) of affiliated company ) ) Total other income (expense), net ) ) Income (loss) from continuing operations before income taxes ) ) ) Provision (benefit) for income taxes ) ) Loss from continuing operations ) Loss from discontinued operations, net ) Net loss $ ) $ ) $ ) $ ) Basic loss per common share: Loss from continuing operations $
